Casé4

- WwW WN

oO Oo SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-06134-AGR Document 18 Filed 04/19/21 Page1lof1 Page ID #:679

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

ROBERT ALLEN PEARSALL, JR., —) ~Case No. 2:20-cv-06134-AGR

Plaintiff, )
) fPROPOSED}
V. ) JUDGMENT FOR VOLUTARY
ANDREW SAUL, ) REMAND PURSUANT TO
Commissioner of Social Security, ) SENTENCE FOUR OF 42 U.S.C. §
Defendant. ) 405(g)
)
)
)

 

The Court having approved the parties’ Stipulation to Voluntary Remand
Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
(“Stipulation to Remand”) lodged concurrent with the lodging of the within
Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the above-captioned action is remanded to the Commissioner of

Social Security for further proceedings consistent with the Stipulation to Remand.

IT IS SO ORDERED.

THE HONORABLE ALICIA G. ROSENBERG
U.S. DISTRICT COURT MAGISTRATE JUDGE

Dated: April 19, 2021

 
